Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 24, 2020

                                     No. 04-20-00399-CV

                           CIRRUS DESIGN CORPORATION,
                                     Appellant

                                              v.

Sydney BERRA, Individually and as Personal Representative of the Estate of Lee Berra, and on
              behalf of his surviving parents, Philip Berra and Ellen Berra,
                                        Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI01530
                       The Honorable Monique Diaz, Judge Presiding


                                       ORDER

       Appellant’s unopposed motion for an extension is granted. We order the appellant’s brief
due October 19, 2020.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court